        2:17-cv-02326-CSB-EIL # 32          Page 1 of 4                                             E-FILED
                                                                     Monday, 25 March, 2019 03:56:33 PM
                                                                           Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

JESSICA A. WILLIAMS,                                )
                                                    )
Plaintiff,                                          )
                                                    )
       -vs-                                         )       No.: 2017-cv-2326
                                                    )
PAPA JOHN’S INTERNATIONAL, INC.,                    )
PAPA JOHN’S USA, INC.,                              )
HH ENTERPRISES, INC.,                               )
                                                    )
Defendant(s).                                       )

                   REVISED JOINT PROPOSED SCHEDULING PLAN

       Pursuant to Federal Rules of Civil Procedure 16(b) and 26(f) and this Court’s Orders

entered on January 11, 2019 and February 28, 2019, Defendants Papa John’s International, Inc.,

Papa John’s USA, Inc., represented by Ogletree Deakins, Defendant HH Enterprises, Inc.,

represented by Scott M. Dempsey, and Plaintiff Jessica A. Williams, represented by Langacker

Law, Ltd. have conferred and prepared the following Revised Scheduling Plan:

       1. Parties will exchange or supplement initial disclosures pursuant to FED. R. CIV. P.
       26(a)(1) by April 15, 2019.

       2.      Plaintiff has proposed extending this deadline until May 15, 2019. Defendant HH
       Enterprises, Inc. does not oppose this new deadline. Defendants Papa John’s International,
       Inc., and Papa John’s USA, Inc., believe that this deadline does not need to be extended
       given the advanced posture of this litigation.

       3.      Plaintiff has proposed extending this deadline until May 15, 2019. Defendant HH
       Enterprises, Inc. does not oppose this new deadline. Defendants Papa John’s International,
       Inc., and Papa John’s USA, Inc., believe that this deadline does not need to be extended
       given the advanced posture of this litigation.

       4. Plaintiff shall disclose experts and provide expert reports by June 10, 2019.
       Plaintiff shall make any such experts available for deposition by July 8, 2019.

       5. Defendants shall disclose experts and provide expert reports by August 12, 2019.
       Defendants shall make any such experts available for deposition by September 16, 2019.
      2:17-cv-02326-CSB-EIL # 32           Page 2 of 4




     6. All discovery, including deposition of experts, is to be completed by October 11, 2019.

     7. The deadline for filing case dispositive motions shall be November 8, 2019.

     8. The parties anticipate no electronic discovery problems. Any information stored on a
     computer memory system can be produced in hard copy or on CD or DVD.

     9. The parties have agreed:

             a.     Any inadvertently disclosed work product or privileged information:
     Privileged documents will maintain their privilege even if inadvertently disclosed and the
     receiving party will be obligated to notify the disclosing party and either return or destroy
     the privileged documents including all copies.

             b.     Documents referred to in initial disclosures or Supplemental Disclosures
     shall be produced or made available.



 /s/ Ronald S. Langacker___________             /s/ Sarah J. Kuehnel
Ronald S. Langacker #6239469                    Eric A. Todd, #6231350
Langacker Law, Ltd.                             Sarah Kuehnel, #6301817
102 E. Main Street, Suite 100                   7700 Bonhomme Avenue, Suite 650
Urbana, Illinois 61801                          St. Louis, MO 63105
(217) 954-1025                                  Telephone: (314) 802-3935
(217) 903-5255                                  Facsimile: (314) 802-3936
ron@langackerlaw.com                            eric.todd@ogletree.com
Attorney for Plaintiff                          sarah.kuehnel@ogletree.com
                                                Attorneys for Defendants Papa John’s
                                                International, Inc., and Papa John’s USA,
                                                Inc.
/s/ Scott M. Dempsey_________
Scott M. Dempsey, #6224775
501 West University Ave.
Champaign, IL 61820
(217) 359-820
(217) 359-9088
Dempsey_scott@hotmail.com
Attorney for HH Enterprises
        2:17-cv-02326-CSB-EIL # 32         Page 3 of 4




                                         ORDER

        This Court accepts the discovery calendar itemized above with any noted changes, as
well as the additions below.

      The matter is scheduled for a telephone status conference before
________________________________________ on __________________________________.

      The matter is scheduled for final pretrial conference by personal appearance before
________________________________________ on __________________________________.

      The matter is scheduled for jury selection/jury trial or bench trial before
________________________________________ on __________________________________


                                                   ___________________________________
                                                   U.S. District Judge
        2:17-cv-02326-CSB-EIL # 32           Page 4 of 4



                                CERTIFICATE OF SERVICE

     I hereby certify that on this 25th day of March, 2019, the foregoing was filed via the Court’s
CM/ECF system, which sent notification of filing to all participants.


                                                     /s/ Sarah J. Kuehnel        _______
                                                     Attorneys for Defendants Papa John’s
                                                     International, Inc., and Papa John’s USA,
                                                     Inc.




                                                                                          37571133.1
